Citation Nr: 1417781	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder, and an anxiety disorder, not otherwise specified, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder, an anxiety disorder not otherwise specified, and PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in September 2011, when the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, dysthymic disorder, and an anxiety disorder, not otherwise specified, was remanded for additional development.  As discussed below, the Board finds that there not been substantial compliance with September 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reveals that entitlement to service connection for a nervous condition, dysthymia, was previously denied by the RO in a June 1996 rating decision.  The claim was denied because, while the February 1996 VA mental examination showed mild dysthymia, the claim was not well grounded.  The Veteran was notified of this determination and of his right to appeal by a letter dated the following month, but neither a timely appeal nor new and material evidence was received within the appeal period.  The Veteran filed a claim to reopen the claim for service connection for psychiatric disability (other than PTSD) in September 2004, which was denied by a rating decision in September 2005. No appeal was taken from that determination, nor was new and material evidence received within one year of notice of the determination.  The Veteran filed a claim for service connection for PTSD in February 2007.  In Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008), the U.S. Court of Appeals held that the "factual basis" of a claim for purposes of 38 U.S.C.A. § 7104(b) is the veteran's disease or injury rather than the symptoms of the veteran's disease or injury.  In addition, a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury.  Id.  Thus, because § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  Id. 

The Board finds that, as PTSD is manifested by symptoms distinct from that of psychiatric disabilities other than PTSD, and distinct VA regulations are applicable for a claim for service connection for PTSD, the claim for service connection for PTSD must be considered without regard to finality of the June 1996 and September 2005 rating decisions.

As in the September 2011 Board remand, the Veteran's claim for entitlement to service connection for acquired psychiatric disorder has been characterized broadly because the Veteran has other psychiatric diagnosis of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the issue of entitlement to service connection for acquired psychiatric disorder, other than PTSD, is appropriately characterized as a claim to reopen because entitlement to service connection for a nervous condition (other than PTSD) was previously denied, as discussed above, and, although implicitly reopened in the prior Board remand, the analysis is included here for the sake of completeness.  

In his April 2008 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  A May 2009 letter notified the Veteran that a Travel Board hearing had been scheduled in June 2009.  However, the Veteran did not report for the hearing.  Therefore, the Veteran's hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal.

The issue of entitlement to service connection for throat polyps has been raised by the record, in a September 2004 statement, and the issues of entitlement to service connection for diabetic retinopathy, erectile dysfunction, and numbness of the hands and feet, have been raised by the record, in a February 2007 application for benefits but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder, an anxiety disorder, not otherwise specified, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2005 rating decision denied a claim to reopen a claim of entitlement to service connection for a nervous condition, dysthymia, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final September 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder, and an anxiety disorder, not otherwise specified, other than PTSD.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision, which denied a claim to reopen a claim of entitlement to service connection for a nervous condition, dysthymia, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection an acquired psychiatric disability, to include dysthymic disorder, and an anxiety disorder, not otherwise specified, other than PTSD, has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for an acquired psychiatric disability, to include dysthymic disorder, and an anxiety disorder, not otherwise specified, other than PTSD.  This award represents a grant of this specific issue on appeal, although the merits the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist is rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for nervous and psychological problems in a May 1996 statement.  In a June 1996 rating decision, the RO denied the claim.  The Veteran did not appeal the June 1996 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In September 2004, the Veteran submitted a claim to reopen the claim for service connection for a psychiatric disability (other than PTSD) as well as a skin disability.  The claim was denied in a September 2005 rating decision, notice of which, with his appellate rights, was issued later that same month.  The Veteran did not appeal the September 2005 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In February 2007 the Veteran submitted a claim for service connection for PTSD, among other claims.  The Veteran's claim for entitlement to service connection for PTSD was denied in the October 2007 rating decision and forms the basis of the present appeal, as the Veteran submitted a timely notice of disagreement.  The denial of the claim was continued in a March 2008 statement of the case.  

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the June 1996 and September 2005 rating decisions, which denied entitlement to service connection for a nervous condition, dysthymia, and the claim to reopen, respectively, the evidence of record included, service treatment records, a February 1996 VA mental examination, VA treatment records and a May 1996 statement from the Veteran.

New evidence added to the record since the September 2005 rating decision, consists of additional VA treatment records including a May 2008 letter from a VA psychiatrist, Social Security Administration records, an October 2007 VA PTSD examination, and additional statements from the Veteran, including a July 2007 stressor statement.  Specifically, the October 2007 VA examination diagnosed the Veteran with dysthymic disorder and anxiety disorder not otherwise specified.  

The Board finds that this evidence is new, particularly the October 2007 VA examination, because it was not previously before VA decision makers.  The October 2007 VA examination is also material because the evidence shows that the Veteran currently has psychiatric diagnoses not previously of record.  The RO denied the claim, in the June1996 rating decision, because the claim was not well-grounded.  The June 1996 rating decision defined a well ground claim as one with evidence of current disability, evidence of incurrence or aggravation of a disease or injury during service, and evidence of a nexus between the in-service injury and current disability.  The September 2005 rating decision denied the claim to reopen based on a finding that additional evidence had not been received to show a relationship to service.  The record reveals that the Veteran now has additional psychiatric diagnoses and has identified two incidents in service, which he believes are related to his psychiatric claims.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013), with respect the claim, as directed in the September 2011 Board remand.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder and an anxiety disorder, not otherwise specified, other than PTSD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder, and an anxiety disorder, not otherwise specified, other than PTSD, is reopened, and to that extent only, the appeal is granted.


REMAND

The September 2011 remand directives were not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.  

While Board finds that while the development with respect to obtaining the Veteran's VA treatment records and investigating the Veteran's alleged stressors was completed, other development has not been completed.  Specifically, the September 2011 Board remand directed the RO/AMC to afford the Veteran another VA examination in connection with the claim and directed the examiner to determine the nature and etiology of any acquired psychiatric disability found, to include PTSD, dysthymic disorder and anxiety disorder not otherwise specified.  These diagnoses were based on an October 2007 VA examination report which reflected that the Veteran has diagnoses of dysthymic disorder and anxiety disorder not otherwise specified.  

The September 2011 Board remand, also noted a May 2008 letter from a VA psychiatrist which reflected that the Veteran has been diagnosed with PTSD related to his combat experiences in Vietnam.  Additionally, VA treatment records provided a diagnosis of PTSD, most recently in August 2011.  Thus, the September 2011 Board remand determined that a VA examination was necessary to resolve the discrepancies between the October 2007 VA examination report, which indicated that the Veteran did not meet the criteria for combat-related PTSD, and the May 2008 letter, which indicated that the Veteran's PTSD was related to his combat experiences.

Additionally, the September 2011 Board remand noted that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist, psychologist or contract equivalent confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The stressor statement received in July 2007, in which the Veteran stated that he witnessed a guard mate get killed aboard his ship on August 22, 1968 and the April 2008 substantive appeal, in which the Veteran stated that he handled dead bodies in body bags while in Vietnam, were unable to be verified by the AOJ as described in a October 2012 memorandum.  However, the May 2008 letter from the VA staff psychiatrist suggested that the Veteran's PTSD may be related to the Veteran's fear of hostile military activity.  The October 2007 VA examiner did not address whether the Veteran's claimed stressor of fear of hostile military activity is adequate to support a diagnosis of PTSD.  Consequently, the September 2011 Board remand determined that a VA examination was necessary to determine whether the Veteran has a stressor of fear of hostile military activity that is adequate to support a diagnosis of PTSD.  Thus, on remand a VA examination is necessary for compliance with the September 2011 Board directives.  

In an August 2005 authorization and consent form, the Veteran identified treatment from Sinai-Grace Hospital and the VA Hospital.  Specifically, he noted August 2005 treatment in a mental ward.  The record does not reflect that treatment records from Sinai-Grace Hospital have been requested or obtained.  Thus, the necessary authorization should be obtained from the Veteran, for treatment records from Sinai-Grace Hospital, including from August 2005.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Finally, in light of the remand, updated treatment records from the John D. Dingell VA Medical Center (VAMC) in Detroit, Michigan, and any associated outpatient clinics, from October 2011 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the John D. Dingell VAMC, and any associated outpatient clinics, from October 2011 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all relevant records of treatment from Sinai-Grace Hospital, including during August 2005, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents

3.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders to include PTSD, dysthymic disorder, and an anxiety disorder, not otherwise specified, diagnosed during the pendency of the appeal or proximate to the claim.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should address the following:

With respect to any acquired psychiatric disorder to include PTSD, dysthymic disorder, and an anxiety disorder, not otherwise specified, present during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  

The VA examiner should specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity and whether the identified stressors are adequate to support a diagnosis of PTSD.

The VA examiner should reconcile the October 2007 VA examination opinion, which indicated that the Veteran failed to provide compelling, verifiable evidence of combat-related trauma, with VA treatment records which provide multiple diagnosis of PTSD, specifically a May 2008 VA psychiatrist's statement indicating the Veteran had PTSD related to his combat experiences.

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


